Name: Commission Regulation (EEC) No 3715/90 of 19 December 1990 amending Regulation (EEC) No 1207/90 in regard to application of monetary compensatory amounts on milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 90 Official Journal of the European Communities No L 358/37 COMMISSION REGULATION (EEC) No 3715/90 of 19 December 1990 amending Regulation (EEC) No 1207/90 in regard to application of monetary compensatory amounts on milk products Whereas due account must be taken of the implications for application of the monetary compensatory amounts from 1 January 1991 so that market distortions are avoided ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1207/90 (3), as last amended by Regulation (EEC) No 3686/90 (4) ; Whereas from 1 January 1991 the common organization rules for all markets will apply in Portugal ; Whereas Council Regulation (EEC) No 3116/90 of 15 October 1990 amending Regulations (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and (EEC) No 2915/79 determi ­ ning the groups of products and the special provisions for calculating levies on milk and milk products (*) provide for a subdivision for powdered flavoured yoghurts from 1 January 1991 ; Whereas Commission Regulation (EEC) No 3634/90 (*) authorizes Germany to maintain special measures for disposal of skimmed milk powder at reduced price ; Article 1 In the Appendix to Annex I (additional codes) to Regula ­ tion (EEC) No 1207/90 Tables 04-2, 04-3 , 04-5, 04-6, 04-7 and 23-8 to 23-14 are replaced by the tables annexed to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 122, 14. 5. 1990, p. 1 . (4) OJ No L 357, 20 . 12. 1990, p . 22. 0 OJ No L 303, 31 . 10 . 1990, p. 1 . (0 OJ No L 355, 18 . 12. 1990, p. 12. No L 358/38 Official Journal of the European Communities 21 . 12. 90 ANNEX TABLE 04-2 CN code Description Additional code 0402 21 11  The monetary compensatory amount applicable is the sum of : 0402 21 19   The amount indicated for each % of milkfat multiplied by the percentage milkfat content (see a) 0402 21 91 0402 21 99 0402 29 0402 91   The amount indicated for each % of non-fatty lactic dry matter multiplied by the percentage of non ­ fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates (see c)   The amount indicated for each % sucrose (if added) multiplied by the percentage of added sucrose 0402 99 (see f) 0403 10 02 per 100 kg net weight of the product 7744 0403 10 04II 0403 10 06 l \ 0403 10 12Il 0403 10 14II 0403 10 16 \ \ 0403 10 22IIII 0403 10 24 \ 0403 10 26IIIl 0403 10 32IIIl 0403 10 34Il 0403 10 36Il 0403 90 19IIIl 0403 90 33IIIl 0403 90 39IIIl 0403 90 51 \ 0403 90 53IIIl 0403 90 59 I 0403 90 61 \\ 0403 90 63IIIl 0403 90 69IIIl 0404 90 \ TABLE 04-3 CN code Description Additionalcode 0402 10 19  Skimmed-milk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 :   In the Member State of dispatch or destination other than Spain and/or Portugal (coefficient 0,594) . . .   In Spain (coefficient 0,486) 7059 7074 7222 7079 -  In Portugal (coefficient 0,488) - Other, excluding added whey and/or lactose and/or casein and/or caseinates TABLE 04-5 CN code Additional codeDescription 0403 90 1 1 I  Butter-milk powder consigned to a Member State from another Member State in accordance with Regula ­ tion (EEC) No 1624/76 :   In the Member State of dispatch or destination other than Spain and/or Portugal (coefficient 0,594) . . .   In Spain (coefficient 0,486)   In Portugal (coefficient 0,488)  Other, excluding added whey and/or lactose and/or casein and/or caseinates 7093 7094 7223 7097 21 . 12. 90 Official Journal of the European Communities No L 358/39 TABLE 04-6 CN code Description Additionalcode 0402 21 17 0403 90 13  Milk or butter-milk powder of a fat content, by weight, exceeding 1,5 % but not exceeding 11 %, consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 : In the Member State of dispatch or destination other than Spain and/or Portugal (coefficient 0,594) . . .   In Spain (coefficient 0,486)   In Portugal (coefficient 0,488) 7098 7099 7224 Other :  The monetary compensatory amount applicable is the sum of :   The amount indicated for each % milk fat multiplied by the percentage milk fat content (see (a))   The amount indicated for each % non-fatty lactic dry matter multiplied by the percentage of the non-fatty lactic dry matter content other than added whey and/or lactose and/or casein and/or caseinate (see (c)) per 100 kg net weight of the product 7114 No L 358/40 Official Journal of the European Communities 21 . 12. 90 TABLE 04-07 CN code Description Additional code 0405 Of a fat content, by weight, less than 80 % (for these products the MCA applicable is the amount indi ­ cated per % milk fat (see (b)) multiplied by the percentage milk fat content per 100 kg product and affected by the following coefficient) :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 :    In Portugal (coefficient 0,458) 7174 7194 7197    In Spain (coefficient 0,422)    In another Member State (coefficient 0,444) (EEC) No 570/88 :    Formula A, C or D products :     In Portugal (coefficient 0,492)     In Spain (coefficient 0,453)     In another Member State (coefficient 0,477)    Formula B products : 7178 7198 7199 7219 7214 7218 7225     In Portugal (coefficient 0,563) 7118 7134 7139 7189     In Spain (coefficient 0,518)     In another Member State (coefficient 0,546)  Other Of a fat content, by weight, 80 % or more, but less than 82 % :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 (EEC) No 570/88 :    Formula A, C or D products    Formula B products  Other Of a fat content, by weight, 82 % or more, but not exceeding 85 % :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 (EEC) No 570/88 :    Formula A, C or D products    Formula B products  Other '. Of a fat content, by weight, exceeding 85 % (for these products the MCA applicable is the amount indi ­ cated per % milk fat (see (b)) multiplied by the percentage milk fat content per 100 kg product and affected by the following coefficient) :  In the case the product is subject to the measures provided for in Regulations :  (EEC) No 3143/85 : 7119 7138 7154 7193     In Portugal (coefficient 0,458) 7174 7194 7197 7179 7280 7281    In Spain (coefficient 0,422)    In another Member State (coefficient 0,444) (EEC) No 429/90 :    In Portugal (coefficient 0,291 )    In Spain (coefficient 0,269)    In another Member State (coefficient 0,283) (EEC) No 570/88 :    Formula A, C or D products :      In Portugal (coefficient 0,492)      In Spain (coefficient 0,453)      In another Member State (coefficient 0,477)     Formula B products : -     In Portugal (coefficient 0,563) 7178 7198 7199 7219 7214 7218 7225      In Spain (coefficient 0,518) ¢     In another Member State (coefficient 0,546) ¢  Other No L 358/4121 . 12. 90 Official Journal of the European Communities TABLE 23-8 CN code Description Additional code 2309 10 13 7541 7542 7543 7544 7545 7546 7547 7548 7549  Containing products falling within CN codes 0714 or 1106 20 in cases where monetary compensatory amounts shall be granted :   Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :    Of a content by weight of milk-powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 % ,     Exceeding 12% but less than 30 %     30 % or more but less than 50 %   Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : _ _ _ _ Not exceeding 12%     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %   Other :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 1 2 % but less than 30 %     30 % or more but less than 50 %  Other :   Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %   Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :  Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %   Other :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12 % but less than 30 %     30 % or more but less than 50 % 7550 7551 7552 7626 7627 7628 7629 7630 7631 I No L 358/42 Official Journal of the European Communities 21 . 12. 90 TABLE 23-9 CN code Description Additional code 2309 10 33 7541 7542 7543 7544 7545 7546 7547 7548 7549  Containing products falling within CN codes 0714 or 1106 20 in cases where monetary compensatory amounts shall be granted :   Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :    Of a content by weight of milk-powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %   Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12%     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %   Other :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12%     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %  Other :   Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12 % but less than 30 % .     30 % or more but less than 50 % Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %   Other :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12%     Exceeding 12 % but less than 30 %     30 % or more but less than 50 % 7645 7646 7647 7648 7649 7650 7651 7652 7653 21 . 12 . 90 Official Journal of the European Communities No L 358/43 TABLE 23-10 CN code Description Additionalcode 2309 10 53 7541 7542 7543 7544 7545 7546 7547 7548 7549  Containing products falling within CN codes 0714 or 1106 20 in cases where monetary compensatory amounts shall be granted :   Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1 72S/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade : ¢   Of a content by weight of milk-powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :    Not exceeding 12 %    Exceeding 12% but less than 30 % ;    30 % or more but less than 50 %  Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :    Not exceeding 12 %    Exceeding 12 % but less than 30 % -    30 % or more but less than 50 % -  Other : -   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : -    Not exceeding 12 % -    Exceeding 12% but less than 30 % -    30 % or more but less than 50 % - Other : -  Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade : -   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product): -    Not exceeding 12 % . _ _ _ Exceeding 1 2 % but less than 30 % -    30 % or more but less than 50 % -  Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 : -   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : -    Not exceeding 1 2 % -    Exceeding 12 % but less than 30 % -    30 % or more but less than 50 % -  Other : -   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : -    Not exceeding 12 % Exceeding 12 % but less than 30 % -    30 % or more but less than 50 % 7654 7655 7656 7657 7658 7659 7660 7661 7662 No L 358/44 Official Journal of the European Communities 21 . 12. 90 TABLE 23-11 CN code Description Additional code Z309 90 33  Containing products falling within CN codes 0714 or 1106 20 in cases where monetary compensatory amounts shall be granted :   Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article' 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :  Of a content by weight of milk-powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : _ _ _ _ Not exceeding 12 % Exceeding 12 % but less than 30 %     30 % or more but less than 50 %   Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : _ _ _ _ Not exceeding 12 %     Exceeding 12 % but less than 30 %     30 % or more but less than 50 % Other :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12%     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %  Other :  Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12 % but less than 30 %     30 % or more but less than 50 % Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 1 2 %     Exceeding 1 2 % but less than 30 %     30 % or more but less than 50 %   Other : Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12% but less than 30 %     30 % or more but less than 50 % 7541 7542 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 21 . 12. 90 Official Journal of the European Communities No L 358/45 TABLE 23-12 CN code Description Additionalcode 2309 90 43 Containing products falling within CN codes 0714 or 1106 20 in cases where monetary compensatory amounts shall be granted :  Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :   Of a content by weight of milk-powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :    Not exceeding 12 %    Exceeding 12 % but less than 30 %    30 % or more but less than 50 %  Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :    Not exceeding 1 2 %    Exceeding 12 % but less than 30 %    30 % or more but less than 50 %  Other :   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :    Not exceeding 12 % ,    Exceeding 12% but less than 30 %    30 % or more but less than 50 % Other :  Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :    Not exceeding 12 %    Exceeding 1 2 % but less than 30 %    30 % or more but less than 50 %  Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : ¢    Not exceeding 12 %    Exceeding 12 % but less than 30 %    30 % or more but less than 50 %  Other :   Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :    Not exceeding 12% .:    Exceeding 12 % but less than 30 %    30 % or more but less than 50 % 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 No L 358/46 Official Journal of the European Communities 21 . 12. 90 TABLE 23-13 Additional codeCN code Description 2309 90 53 7541 7542 7543 7544 7545 7546 7547 7548 7549  Containing products falling within CN codes 0714 or 1106 20 in cases where monetary compensatory amounts shall be granted :   Milk powder or granules (other than added whey arid/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :    Of a content by weight of milk-powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 % Exceeding 12 % but less than 30 %     30 % or more but less than 50 %   Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12% but less than 30 %     30 % or more but less than 50 %   Other :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 12 % but less than 30 %     30 % or more but less than 50 %  Other :   Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79, and animal feeding stuffs the lactic part of which contains milk powder or granules (exclu ­ ding whey) in intra-Community trade :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 1 2 % but less than 30 %     30 % or more but less than 50 %   Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 1 2 % but less than 30 %     30 % or more but less than 50 %   Other :    Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :     Not exceeding 12 %     Exceeding 1 2 % but less than 30 %     30 % or more but less than 50 % 7681 7682 7683 7684 7685 7686 7687 7688 7689 21 . 12. 90 Official Journal of the European Communities No L 358/47 TABLE 23-14 CN code Additional code 2309 10 15 2309 10 19 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 2309 90 49 2309 90 59 2309 90 70 7553 7554 7555 7556 7557 7558 Description Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 and animal feeding stuffs the lactie part of which contains milk powder or granules (other than whey) in intra-Community trade as well as products traded between Member States where Regulation (EEC) No 1624/76 applies :  Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product)   Exceeding 12 % but less than 30 %   30 % or more but less than 50 % .   50 % or more but less than 70 %   70 % or more but less than 80 %   80 % or more but less than 88 %   88 % or more Containing skimmed-milk powder at a lower price under the terms of Regulation (EEC) No 3634/90 :  Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :   Exceeding 12 % but less than 30 %   30 % or more but less than 50 %   50 % or more but less than 70 %   70 % or more but less than 80 %   80 % or more but less than 88 %   88 % or more Other :  Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) :   Exceeding 12 % but less than 30 %   30 % or more but less than 50 %   50 % or more but less than 70 %   70 % or more but less than 80 %   80 % or more but less than 88 %   88 % or more ¢  Other 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885